NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1264
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

           GEOVANI DAVILA, a/k/a Giovanni a/k/a Jovante a/k/a John Doe

                                  Geovani Davila,
                                              Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (M.D. Pa. No. 01-cr-00018-001)
                        District Judge: Honorable Sylvia Rambo
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 8, 2016
          Before: JORDAN, BARRY and VAN ANTWERPEN, Circuit Judges

                                   (Filed: June 9, 2016)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Geovani Davila, proceeding pro se, appeals an order of the United States District




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court for the Middle District of Pennsylvania denying his motion pursuant to 18 U.S.C.

§ 3582(c)(2) to reduce his sentence. For the reasons that follow, we will affirm the

judgment of the District Court.

       In 2001, Davila pleaded guilty in District Court to conspiracy to distribute heroin,

resulting in death. Davila’s Presentence Investigation Report reflects that his base

offense level for sentencing purposes was 38 pursuant to U.S.S.G. § 2D1.1(a)(2), which

applies when the offense of conviction establishes that death or serious bodily injury

resulted from the use of the substance involved in the offense. Davila’s total offense

level remained at 38 after other adjustments. Based on this offense level and a criminal

history category of VI, Davila’s guideline range was 360 months to life in prison. The

District Court sentenced Davila to 384 months in prison. We affirmed the judgment on

direct appeal.

       Davila filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255 in 2005.

The District Court denied relief and we denied Davila’s request for a certificate of

appealability. Davila has sought other relief related to his conviction and sentence

without success, including relief in District Court pursuant to Federal Rule of Civil

Procedure 60(b) and authorization from this Court to file second or successive § 2255

motions.

       In 2015, Davila filed a motion pursuant to § 3582(c)(2) “seeking the two point

reduction as stipulated by the sentencing commission and approved by congress [sic].”

Motion at 1. The District Court construed the motion as seeking relief under Amendment
                                             2
782 to the Sentencing Guidelines, which lowered the base offense levels associated with

drug quantities involved in drug offenses. The District Court appointed the Federal

Public Defender to represent Davila, but counsel moved to withdraw based on a

determination that Davila was not eligible for a sentence reduction. The District Court

granted the motion to withdraw and denied Davila’s pro se motion for relief. This appeal

followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We

review de novo the District Court’s interpretation of the Sentencing Guidelines. United

States v. Mateo, 560 F.3d 152, 154 (3d Cir. 2009). We review the District Court’s ruling

on a motion to reduce a sentence under § 3582(c)(2) for abuse of discretion. Id.

       Under § 3582(c)(2), a court may reduce a sentence if the defendant “has been

sentenced to a term of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). Amendment 782

lowered the base offense levels found in the Drug Quantity Table in U.S.S.G. § 2D1.1(c).

See United States v. Maiello, 805 F.3d 992, 994 (11th Cir. 2015) (discussing adoption of

Amendment 782). Davila’s base offense level, however, was not determined under

§ 2D1.1(c), but under § 2D1.1(a)(2). Amendment 782 thus did not lower Davila’s base

offense level or his sentencing range.

       Davila asserts in his brief that § 2D1.1(a)(2) is vague and that § 2D1.1(c) should

have applied to his sentencing calculation. We agree with the Government that these


                                             3
arguments are outside the scope of a § 3582(c)(2) proceeding. See Dillon v. United

States, 560 U.S. 817, 825-26 (2010) (addressing limited scope of § 3582(c)(2)).

      Accordingly, we will affirm the judgment of the District Court.




                                            4